DETAILED ACTION
This office action is in response to the communication received on 01/29/2021 concerning application no. 15/642,907 filed on 07/06/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 – 10, filed 01/29/2021, with respect to the drawing and specification objections and the 35 USC 112(b) rejections have been fully considered and are persuasive.  The drawing and specification objections and the 35 USC 112(b) rejections have been withdrawn. 
Applicant's arguments filed 01/29/2021 regarding the 35 USC 103(a) rejection have been fully considered but they are not persuasive.  Applicant amended claim 1 to recite “a material having an acoustic impedance different from that of a material forming the housing is filled in the slit.”  As noted in the action dated 11/30/2020, the claimed slit is considered to be equivalent to groove 115 of Kim.  In figs. 6a and 6b of Kim, an inner cover 140 is disposed within the groove 115.  This cover is seen to satisfy the limitations directed to the “material ... filled in the slit.”  In addition, the inner cover is made of a rubber material per [0019] of Kim. Per [0013] of Irisawa, the resin material 16 (considered structurally equivalent to 110 of Kim) is a fluorine 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: light emitting unit in claim 1, connection unit in claims 7 – 12 and signal processing unit in claims 13 – 18.
The structure of a light emitting unit is seen to be that illustrated in the drawings as figure 40 and described in [0050 – 0051] of the pre-grant publication of the instant application.
The structure of a connection unit is seen to be an optical fiber as described in [0047] of the pre-grant publication of the instant application.
The structure of a signal processing unit is seen to be the photoacoustic image generation unit as described in [0069] of the pre-grant publication of the instant application, which is, itself, described in [0068].
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 was amended to recite “a material having an acoustic impedance different from that of a material forming the housing is filled in the slit.”  While support exists for some materials (a review of the specification reveals that a blocking member 46 is filled in a portion of each slit 45, and that the material of the blocking member is silicon rubber and that the material of the housing 50 is ABS resin (see the originally filed 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to recite “a material having an acoustic impedance different from that of a material forming the housing is filled in the slit.”  It is unclear to what degree the material having an acoustic impedance different from that of a material forming the housing must be “filled in the slit.” For purposes of examination, any amount of material having an acoustic impedance different from that of a material forming the housing that is within any portion of the slit will be considered to meet the claim limitations.
In addition, the term "different" in claim 1 is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how “different” the material forming the housing must be to have an acoustic impedance that is different from the other material.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1 – 4, 7 – 10, 13 – 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0340685, herein Kim) in view of Irisawa et al. (US 2014/0343394, herein Irisawa) (cited in an IDS dated 07/06/2017).
With regard to claim 1, Kim discloses a photoacoustic measurement probe, 100, 110, 120 and optics at the distal end of 120, comprising: a light emitter, optics at distal end of 120, that emits measurement light toward a subject; an acoustic wave detection element, 100, that detects an acoustic wave emitted from a portion of the subject that has received the measurement light; and a housing, 110, which has a surface facing the subject at the time of use and in which the light emitting unit and the acoustic wave detection element are housed, wherein at least one slit, groove 115, that is opened to the surface and that extends from the surface of the housing toward an inside of the housing is provided between the light emitting unit and the acoustic wave detection element, and wherein, the light emitting unit, the housing, the slit, the housing and the acoustic wave detection element are arranged in this order in an arrangement direction of the light emitting unit and the acoustic wave detection element (Figs. 5a – 6b, 7b, 9a – 9c; [0082 – 0087, 0093]), but fails to explicitly disclose the light emitting unit as disclosed in [0050 – 0051] of the pre-grant publication of the instant application or a material having an acoustic impedance different from that of a material forming the housing is filled in the slit.  Kim does disclose an inner cover 140 disposed within groove 115, the inner cover being made of rubber (Figs. 6A – 6B; [0019, 0092]).
141, a diffusion portion, 142, and a second light guide member, 143 (Fig. 7; [0054]).  Irisawa also teaches the housing, 16, material being a fluorine resin.  The resin 16 of Irisawa is considered structurally equivalent to the bracket 110 of Kim.
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of utilizing a first light guide member, a diffusion portion and a second light guide member as the light emitting unit.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a first light guide member, a diffusion portion and a second light guide member as the light emitting unit as taught by Irisawa, since this can prevent light leakage from light guide plates that are secured in a probe body with a potting agent.
Further regarding claim 1, Kim in view of Irisawa discloses a material, the inner cover 140 of Kim is rubber, having an acoustic impedance different from that of a material, the resin 16 of Irisawa is a fluorine resin, forming the housing is filled in the slit (Kim: Figs. 6A – 6B; [0019, 0091]) (Irisawa: Fig. 8; [0013, 0043]).
	Regarding claim 2, Kim discloses wherein, both end portions of the slit, groove 115, are located outside both end portions of the acoustic wave detection element, 100, in a direction perpendicular to the arrangement direction of the light emitting unit and the acoustic wave detection element (Figs. 4a, 5a & 6a).
	With regard to claim(s) 3 and 4, Kim in view of Irisawa discloses wherein one light emitting unit, optics at distal end of 120 (Kim) and 141, 142, & 143 (Irisawa), is disposed on one of a side of the acoustic wave detection element, or two light emitting units are disposed on 100, with the acoustic wave detection element interposed therebetween (Kim: Fig. 5b) (Irisawa: Fig. 7).
	Regarding claim(s) 7 – 10, Kim in view of Irisawa discloses the photoacoustic measurement probe according to claim 1; a light source, built-in laser generator within photoacoustic imaging apparatus (Kim) or 31 (Irisawa), that outputs measurement light; and a connection unit, 120, that optically connects the measurement light to the light emitting unit, 141, 142, & 143 (Irisawa), of the photoacoustic measurement probe (Kim: Fig. 2) (Irisawa: Fig. 1).
	With regard to claim(s) 13 – 16, Kim in view of Irisawa discloses a signal processing unit, controller within main body 200, that generates a photoacoustic image based on a photoacoustic wave detection signal output from the photoacoustic measurement probe (Kim: [0055]).
	Regarding claim 19, Kim in view of Irisawa discloses wherein the material, forming inner cover 140, having an acoustic impedance different from that of a material, forming securing member 16, forming the housing is filled between a position aligned with the surface of the housing and a position shallower than the depth of the slit (Kim: Figs. 6A – 6B; [0019, 0091]) (Irisawa: Fig. 8; [0013, 0043]).

Claim(s) 5, 6, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0340685, herein Kim) in view of Irisawa et al. (US 2014/0343394, herein Irisawa) in view of Toshinobu et al. (JP 2013-255707, herein Toshinobu) (relying on a .
	Regarding claim(s) 5 and 6, Kim in view of Irisawa fails discloses wherein, in the slit provided between one of the light emitting units disposed on both sides of the acoustic wave detection element and the acoustic wave detection element and the slit provided between the other one of the light emitting units disposed on both sides of the acoustic wave detection element and the acoustic wave detection element, one ends of the slits are connected to each other and the other ends of the slits are connected to each other by another slit, such that the acoustic wave detection element is surrounded by the slits.
	Toshinobu teaches surrounding a photoacoustic probe, 100, having an acoustic wave detection element, 110, with an air gap, 150 (Figs. 7B & 8; [0094 – 0097]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of surrounding a photoacoustic probe having an acoustic wave detection element with an air gap.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Irisawa to include a photoacoustic probe having an acoustic wave detection element with an air gap as taught by Toshinobu, since allows for signal acquisition less affected by noise.
Further regarding claim(s) 5 and 6, Kim in view of Irisawa in view of Toshinobu disclose the claimed invention using a circular air gap rather than a substantially square or rectangular air gap.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a square or rectangular air gap, since it has been held that the 
With regard to claim(s) 11 & 12, Kim in view of Irisawa in view of Toshinobu discloses the photoacoustic measurement probe according to claim 1; a light source, built-in laser generator within photoacoustic imaging apparatus (Kim) or 31 (Irisawa), that outputs measurement light; and a connection unit, 120, that optically connects the measurement light to the light emitting unit, 141, 142, & 143 (Irisawa), of the photoacoustic measurement probe (Kim: Fig. 2) (Irisawa: Fig. 1).
Regarding claim(s) 17 & 18, Kim in view of Irisawa in view of Toshinobu discloses a signal processing unit, controller within main body 200, that generates a photoacoustic image based on a photoacoustic wave detection signal output from the photoacoustic measurement probe (Kim: [0055]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793